MARSHALL, C. J.
1. Section 8560, General Code, has application to every mortgage or conveyance intended to operate as a mortgage of goods and chattels including motor vehicles where such mortgage or conveyance is not accompanied by'án immediate delivery and followed by an actual and continued change of possession.
2. Sections 6310-3 to 6310-14, General Code were enacted to prevent traffic in stolen cars, to require registration, and a bill of sale to be given in the event of sale or change of ownership of motor vehidles and compliance with those sections by the holder of a mortgage or conveyance intended to' operate as a mortgage upon a motor vehicle does not operate as constructive notice to a person subsequently acquiring a' mortgage upon such motor vehicle without actual notice of knowledge of such prior mortgage.
3. A bill of sale of a motor vehicle containing no defeasance clause but in fact executed and delivered as collateral security for a sud o± money loaned concurrently with the execution of such bill of sale is a conveyance intended to operate as a mortgage upon such motor vehicle and therefore becomes subject to the provisions of section 8560,. General Code.
4. Such' bill of sale of a motor vehicle thus filed is valid between the parties to the instrument and creates a valid lien as against subsequent mortgagees of such motor vehicle with actual notice or knowledge thereof but the mere filing of such bill of sale in the office of the clerk of courts gives no authority of lien upon such motor vehicle over a subsequent mortgagee of such motor vehicle without actual notice or knowledge thereof who files a valid chattel mortgage with the county recorder in full compliance with sections 8560 to 8564, General Code.
Judgment reversed.
Allen, Kinkade, Robinson and Matthias, JJ., concur.